Citation Nr: 0204737	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  00-12 242A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the right foot with healed linear 
fractures of the cuneiform and cuboid bones, currently rated 
10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO decision which denied 
an increased evaluation for a residuals of a GSW to the right 
foot with healed linear fractures of the cuneiform and cuboid 
bones.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service connected residuals of a GSW of the 
right foot with healed linear fractures of the cuneiform and 
cuboid bones is manifested by moderately severe disability; 
severe disability of the right foot has not been 
demonstrated.  

3.  There is no shattering of bone shown, there is no 
evidence of prolonged infection, sloughing off of parts, or 
intermuscular binding.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no more, for 
residuals of a GSW of the right foot with healed linear 
fractures of the cuneiform and cuboid bones have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 4.56, 4.71a, Diagnostic Codes 
5284, 5310, 5311 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  A VA examination was conducted and a copy of 
the report is associated with the file.  No change in the 
outcome would be possible with additional development, 
notice, or examination.  As such, the Board will proceed to 
the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The RO has rated the veteran's right foot disability under 
Diagnostic Code 5284, pertaining to other foot injuries.  
Other foot injuries are rated 10 percent disabling when 
moderate, 20 percent disabling when moderately severe, and 30 
percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

A review of his service medical records reflects that the 
veteran sustained a through and through GSW to the right foot 
during combat service in Korea.  X-rays studies revealed a 
fracture of the cuneiform and cuboid bones of the right foot.  

Historically, service connection for a right foot condition 
was granted in a May 1953 RO decision with a 10 percent 
evaluation.  An increased evaluation for residuals of a GSW 
to the right foot with linear fractures to the cuneiform and 
cuboid bones was denied in a July 1999 RO decision.  The 
veteran appeals for a higher evaluation for his service-
connected right foot disorder.  

An April 1999 VA radiology report reflects relatively severe 
osteoarthritis at the fifth metatarsal tarsal joint.  No 
other bony abnormalities were shown.  

On VA examination in June 1999, the veteran related his 
history of a GSW to the right foot during military service.  
He said the injury was originally treated by primary 
debridement and casting for approximately four months.  The 
veteran stated that after discharge from active duty, he 
continued to experience pain in the right foot on weight 
bearing.  He said that he underwent right foot surgery in 
1960 but he did not achieve a change in symptomatology.  The 
veteran indicated that he continued to experience pain in his 
right foot but wore a foot orthotic which alleviated some of 
the pain.  On physical examination, it was noted that the 
veteran was fully weight bearing.  There was no evidence of 
limp and the gait was symmetrical.  Examination of the foot 
revealed a well healed surgical scar laterally around the 
lateral malleolus.  A prominence of the lateral distal tarsal 
bones was noted.  There was no overlying callus and the skin 
was tented laterally.  The area was somewhat tender.  No toe 
malalignment was shown.  Range of motion testing revealed 
active dorsiflexion to 95 degrees and plantar flexion of 110.  
The veteran demonstrated approximately 10 degrees of both 
eversion and inversion.  A slight loss of the longitudinal 
arch of the right foot compared with the left was noted.  No 
toe clawing was observed.  Sensation and circulation were 
intact.  The diagnostic impression was history of gunshot 
wound to the right foot with secondary tarsal fusion.  

A July 1999 VA orthopedic record shows that the veteran 
complained of persistent pain which was progressively worse 
in the right foot.  It was noted that principle pain was 
noted in the lateral aspect of the foot with a bony 
prominence which caused discomfort.  On physical examination 
of the right foot, tenderness in the fifth and fourth 
metatarsals with bone prominence were noted.  The examiner 
indicated that X-rays revealed severe degenerative 
osteoarthritis at the base of the fifth metatarsal at the 
articulation with the cuboid along with involvement at the 
base of the fourth metatarsal.  The diagnostic assessment was 
degenerative joint disease of the right fifth metatarsal.  

An August 1999 VA radiology report revealed arthritic changes 
primarily degenerative in nature were shown involving the 
symptomatic right foot particularly the joint space between 
the cuboid and fifth metatarsal.  

A September 1999 VA medical record notes that the veteran was 
treated for right foot complaints.  It was noted that the 
veteran had occasional discomfort with walking.  The veteran 
had right foot tenderness and had a bit of varus of the heel.  
It was noted that the he was fitted with orthotics.  The 
veteran also noted some ankle instability.  Based on the 
examination and radiology results, surgery was not 
recommended to treat the veteran's right foot symptoms.  

The veteran claims that his service-connected right foot 
disability warrants an evaluation in excess of the 10 percent 
rating currently assigned.  In the opinion of the Board, the 
evidence of record related to residuals of a right foot 
gunshot wound demonstrates a moderately severe level of 
disability, but not more.  As noted above, the veteran's 
right foot disability has been rated 10 percent disabling 
since the initial grant of service connection in 1953.  The 
veteran has reported worsening symptoms over the years and 
recent X-ray studies reflect severe degenerative 
osteoarthritis at the base of the fifth metatarsal at the 
articulation with the cuboid bone.  While gait and motion of 
the foot were not impaired on VA examination, the veteran 
reported right foot pain, especially on weight bearing which 
was treated by a foot orthotic.  

Given the evidence, the Board finds that the veteran's 
condition more nearly approximates moderately severe (20 
percent) impairment from his right foot disability, rather 
than moderate (10 percent) impairment and thus a higher 
rating of 20 percent under Code 5284 is warranted.  38 C.F.R. 
§ 4.7.  In classifying the condition as moderately severe, 
the Board has taken into account additional functional 
impairment due to pain on use of the right foot.  38 C.F.R. 
§§ 4.40, 4.45.  

The veteran's right foot disability has not been shown to be 
severe in degree, even when considering the effects of pain 
on use, as would warrant a rating greater than 20 percent 
under Code 5284.  In this regard, the Board notes the right 
foot generally has been found to function relatively well on 
physical examination, and some symptoms are alleviated by a 
foot orthotic.  The Board has also considered whether a 
rating higher than 20 percent is warranted under other 
diagnostic codes.  Even assuming there is a muscle injury 
associated with the condition (and such is not shown), a 
severe muscle injury as required for a rating higher than 20 
percent is not shown.  See, e.g., 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5310-5312.  There is no showing of 
shattering of the bone, nor is there evidence of prolonged 
infection or the other indicia of severe muscle damage.  See 
38 C.F.R. § 4.56.

In sum, the Board finds that a higher rating of 20 percent, 
but not more, is warranted for the veteran's right foot 
disability under Code 5284.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating, to 20 percent, but no more, for 
residuals of a GSW of the right foot with healed linear 
fractures of the cuneiform and cuboid bones is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

